


Exhibit 10.13

 

Ameriprise Financial, Inc.

 

Performance Share Unit Plan (“PSU”) Supplement to the Long-Term Incentive Award
(“LTIA”) Program Guide

 

February 2011

 

 

February 2011 – Performance Share Unit Plan Supplement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Introduction

1

 

 

Overview

1

Governing Award Documents

1

Award Confirmation Materials

1

Definitions

1

 

 

PSU Award Program

2

 

 

Overview

2

Eligible Participants

2

Award Value (at Target)

2

Number of Performance Share Units Awarded (at Target)

2

Payout Determination

2

PSU Payout

3

Payment

3

Illustration

4

Performance Matrix

4

TSR Adjustment Matrix

4

PSU Payout

4

Effect of Certain Events

5

Termination Prior to Payment Date

5

Death or Disability

5

Retirement

5

Change in Control

6

Certain Corporate Transactions

6

Administration

6

Amendment

7

Definitions

7

Financial Adjustments

9

Miscellaneous Provisions

9

No Assignment

9

No Right to Continued Employment

10

No Right to Awards

10

Compliance with Section 409A

10

 

 

Tax Implications

10

 

 

Contact Information

11

 

--------------------------------------------------------------------------------


 

Introduction

 

Overview

 

This Supplement to the LTIA Program Guide (the “Guide”) provides information
about the terms and conditions of Performance Share Unit Plan awards (“PSU
Awards”). A PSU Award is a long-term incentive opportunity that is tied to
certain performance goals and awarded under the Ameriprise Financial 2005
Incentive Compensation Plan (the “Plan”). PSU Awards are made to eligible
employees of Ameriprise Financial, Inc., and any of its affiliates participating
in the Plan (collectively referred to herein as the “Company” or “Ameriprise”),
as determined by the Compensation and Benefits Committee of the Board of
Directors of the Company (the “Committee”).

 

In some countries, the features of PSU Awards may be different than those shown
in this Supplement in order to meet local regulatory or other requirements. PSU
Awards are granted at the discretion of the Company and the Committee or, to the
extent permitted by the Plan and the Company’s Long-Term Incentive Award
structure and design, its designee, and are subject to local market regulations
and legislation, which could change at any time. Also note that while the tax
laws that apply to recipients of PSU Awards are based on each employee’s tax
jurisdiction, most tax information provided in this Supplement is generally for
U.S. purposes only. Any tax information provided in this Supplement is not
intended to constitute tax advice. The Company urges all employees to consult
their personal tax advisor with any questions or issues regarding their PSU
Awards.

 

Governing Award Documents

 

Each PSU Award is subject to the applicable terms and conditions contained in
the Plan, the Guide, including the Detrimental Conduct Provisions attached to
the Guide, any applicable Award Certificate and this Supplement. These
documents, along with Committee decisions, will govern in cases of conflict,
ambiguity or miscommunication. In the event of a conflict between the Plan and
the Guide or this Supplement, the Plan document shall control.

 

Award Confirmation Materials

 

Award Certificates for PSU Awards will generally be distributed to employees
either via regular or electronic mail. Participants should print out and retain
electronically distributed PSU Award documents for their records.

 

Definitions

 

Capitalized terms have the meanings given to them in the “Definitions” section
towards the end of, or elsewhere in, this Supplement. Capitalized terms which
are not defined in this Supplement have the meanings given such terms in the
Plan, the Guide or the Award Certificate, as applicable.

 

1

--------------------------------------------------------------------------------


 

PSU Award Program

 

Overview

 

A PSU Award is a long-term incentive opportunity that is designed to reward
senior leaders for the Company’s financial performance over a three-year
performance period. A PSU Award is evidenced by an Award Certificate, setting
forth the applicable Award Date, Performance Period, Award Value (at Target),
Number of Performance Share Units Awarded (at Target), Performance Matrix and
Total Shareholder Return (“TSR”) Adjustment Matrix. The number of Performance
Share Units payable to a Participant under a PSU Award is dependent upon the
performance of the Company as compared to the performance criteria in the
Performance Matrix and TSR Adjustment Matrix described in this Supplement and
the Participant’s Award Certificate, as well as the Participant’s continued
employment with the Company. As a result of these requirements, the payment that
a Participant receives may be greater or lesser than the Participant’s Number of
Performance Share Units Awarded (at Target), or the performance results could
result in no payment at all under the PSU Award.

 

For a PSU Award covering the Performance Period of 2011 to 2013, the Performance
Matrix uses two criteria: Average Annual Adjusted Earnings Per Share Growth Rate
and Average Annual Adjusted Return on Equity, and the TSR Adjustment Matrix uses
one criterion: Relative Total Shareholder Return. Participants should refer to
their Award Certificate for the specific performance criteria, weightings and
performance levels under the Performance Matrix and the TSR Adjustment Matrix.

 

Generally, PSU Awards vest and become payable by March of the year following the
end of the applicable three-year performance period. The PSU Awards that are
earned will be paid in the form of Ameriprise Shares.

 

Eligible Participants

 

Currently, only members of the Executive Leadership Team are eligible to receive
PSU Awards.

 

Award Value (at Target)

 

The Award Value (at Target) in dollars of a Participant’s PSU Award will be set
forth in the applicable Award Certificate.

 

Number of Performance Share Units Awarded (at Target)

 

The Number of Performance Share Units Awarded (at Target) will be set forth in
the applicable Award Certificate, and will be equal to the Award Value (at
Target) of the PSU Award divided by the Fair Market Value of a share of
Ameriprise common stock on the Award Date, as determined under the Company’s 
Long-Term Incentive Award Policy.

 

Payout Determination

 

In the application of the Performance Matrix after the end of the Performance
Period for purposes of determining the PSU Payout, there will be straight-line
interpolation used to

 

2

--------------------------------------------------------------------------------


 

determine the payout percentage earned on any of the measures for actual
performance that falls between the goals stated in the Performance Matrix. The
Committee will review and approve all payout percentages as determined in
accordance with this Supplement and the Performance Matrix and TSR Adjustment
Matrix grids approved for each Performance Period. Such determinations by the
Committee shall be final, binding and conclusive upon each Participant and all
persons claiming under or through such Participant.

 

PSU Payout

 

Following the end of the Performance Period, the PSU Payout will be determined
by: (1) increasing or decreasing the Performance Matrix Payout Percentage
according to the performance results for that period; (2) applying the TSR
Adjustment Factor determined under the TSR Adjustment Matrix to arrive at the
Overall Payout Percentage; and (3) multiplying the Number of Performance Share
Units Awarded (at Target) by the Overall Payout Percentage to arrive at the PSU
Payout.

 

Payment

 

As soon as practicable after the last day of a Performance Period, the Committee
will determine and approve the PSU Payout of each Participant’s PSU Award in
accordance with this Supplement. Payment of the approved PSU Payout, if any, to
a Participant under the Plan shall be made no later than the March 31 next
following the end of the Performance Period (the “Payment Date”). The payment to
the participant for the PSU Payout will be made in the form of shares of Company
common stock. Each Performance Share Unit that is earned and is part of the PSU
Payout will be entitled to a cash payment equal to the amount of any dividends
declared on a share of Company common stock during the Performance Period and
through the Payment Date (“Dividend Equivalents”). Any Dividend Equivalents vest
at the same time as the underlying Performance Share Unit and will be paid in
cash on the Payment Date.

 

Except as otherwise provided in this Supplement, a Participant must remain
actively employed by the Company through the Payment Date to be eligible to
receive payment under a PSU Award, and a Participant shall forfeit the right to
receive all or any part of his or her PSU Award if he or she terminates
employment prior to the Payment Date. Whether and as of what date a
Participant’s employment with the Company terminates if the Participant is
granted a leave of absence or commences any break in employment intended by his
or her employer to be temporary, will be determined by the Committee in its sole
discretion.

 

The Company or a Participant’s employer will withhold from any payment under a
PSU Award, the minimum amounts that the Company or the employer determines are
required to be withheld by law, including, but not limited to, U.S. federal,
state, local or foreign income, employment or other taxes incurred by reason of
the making of the PSU Award or any payment under the PSU Award. In addition,
FICA tax will be withheld, as required under the law, if any portion of a PSU
Award becomes vested for tax purposes prior to payment and will reduce the
amount of the PSU Award. It shall be a condition to the obligation of the
Company to make payments under a PSU Award that a Participant (or those claiming
under or through the Participant) promptly provide the Company or the employer
with all forms, documents or other information reasonably required by the
Company or the employer in connection with the PSU Award.

 

3

--------------------------------------------------------------------------------


 

Illustration

 

Assume an employee has a PSU Award with a Performance Period of January 1, 2011
through December 31, 2013, a Award Value (at Target) of $50,000, which, based on
an Award Date value of $50, is equal to 1,000 Performance Share Units, and the
following Performance Matrix and TSR Adjustment Matrix performance:

 

Performance Matrix

 

 

 

 

 

 

 

Weighted

 

 

 

Percentage

 

 

 

Payout

 

 

 

Payout

 

 

 

Percentage

 

 

 

Earned*

 

Weighting

 

Calculation

 

Average Annual Earnings Per Share Growth Rate Payout Percentage

 

200%

 

x 50% =

 

100%

 

Average Annual Return on Equity Payout Percentage

 

100%

 

x 50% =

 

50%

 

PERFORMANCE MATRIX PAYOUT PERCENTAGE

 

 

 

 

 

150%

 

 

--------------------------------------------------------------------------------

* Percentage Payout earned is determined from the Performance Matrix grid, based
on actual performance over the Performance Period.

 

TSR Adjustment Matrix

 

Assuming the Ameriprise TSR for the period was at the top quartile when compared
to the S&P Financial TSR then the TSR Adjustment Factor would be plus 25
percentage points under the TSR Adjustment Matrix. The Performance Matrix Payout
Percentage above would be increased by the TSR Adjustment Factor as follows:

 

 

150%

+

25 percentage points

=

175%

 

 

(Performance
Matrix Payout
Percentage)

 

(TSR Adjustment
Factor)

 

(Overall Payout
Percentage)

 

 

PSU Payout

 

The Number of Performance Share Units Awarded (at Target) subject to the PSU
Award (1,000 in this example) is then multiplied by the Overall Payout
Percentage shown above:

 

 

1,000

x

175%

=

1,750

 

 

(Number of Performance
Share Units Awarded (at
Target))

 

(Overall Payout
Percentage)

 

(PSU Payout)

 

 

4

--------------------------------------------------------------------------------


 

Note

This illustration and the corresponding values shown are based on financial,
stock price and other assumptions about future events or circumstances, which
may or may not actually occur, as well as continuous employment and award
requirements. The illustration is hypothetical and not meant to imply that the
Company will achieve certain stock prices or growth rates, or has achieved any
stated growth rate consistently in the past. The value and return on Ameriprise
common stock will fluctuate over time and may be worth more or less than the
values shown in the illustration. Past performance is no guarantee of future
results. Participants should consult their personal financial advisor on the tax
and other implications of their PSU Awards, as applicable to their
circumstances. This Supplement is not intended to provide any financial or tax
advice.

 

Effect of Certain Events

 

Termination Prior to Payment Date

 

If, the Participant terminates employment for any reason other than death,
disability or retirement prior to the Payment Date of a PSU Award, then the
Participant and all others claiming under or through the Participant shall not
be entitled to receive any amounts under the PSU Award, except as otherwise
determined by the Committee in its sole discretion.

 

Death or Disability

 

If, on or before a PSU Award’s Payment Date, but during a period when a
Participant has been in continuous employment with the Company, the Participant
terminates his or her employment with the Company by reason of disability at any
time following the Award Date, or a Participant dies at any time following the
Award Date, the Participant will be entitled to that proportion of the PSU
Payout as the number of full months which have elapsed between the first day of
the Performance Period and the end of the month in which the Participant’s
termination of employment by reason of death or disability occurs (not to exceed
36) bears to 36. The PSU Payout, if any, shall be determined and paid after the
last day of the Performance Period in the normal course in accordance with this
Supplement, unless otherwise determined by the Committee, and the Participant
and all others claiming under or through the Participant shall not be entitled
to receive any other amounts under the PSU Award.

 

In the event of death, and should any PSU Award become payable, any such payment
will be made to the Participant’s designated beneficiary, or in the absence of a
beneficiary, to the legal representatives of the Participant’s estate.

 

Retirement

 

If, on or before a PSU Award’s Payment Date, but during a period when a
Participant has been in continuous employment with the Company since the Award
Date, the Participant terminates his or her employment with the Company by
reason of Retirement (as that term is defined by the  Guide or by the
Committee): (1) the Participant shall forfeit all PSU Awards granted in the
calendar year of Retirement; and (2) all other remaining PSU Awards that have
Performance Periods that started prior to the calendar year of Retirement shall
continue to vest and become earned under the terms of the applicable PSU Award.
The PSU Payout for this purpose shall be determined and paid after the last day
of the Performance Period in the normal course in accordance with this
Supplement. Such amount, if any, shall be payable after the Performance Period,
and the Participant and all others claiming under or through the Participant
shall not be entitled to receive any other amounts under this Award.

 

5

--------------------------------------------------------------------------------


 

Change in Control

 

Notwithstanding anything in the Plan, the Guide, an Award Certificate or this
Supplement to the contrary (except for the provision in the Guide dealing with a
limitation under Section 280G of the Code), if a Participant has not received
payment under a PSU Award and, within two years after the date of a Change in
Control, the Participant experiences a termination of employment that would
otherwise entitle the Participant to receive the payment of severance benefits
under the provisions of the severance plan that is in effect and in which the
Participant participates as of the date of the Change in Control, (a) the
Participant shall immediately be 100% vested in PSU Awards, (b) the Committee
shall determine the Performance Matrix Payout Percentage and TSR Adjustment
Factor of PSU Awards as of the date of such termination of employment as if the
Performance Period had just ended, based on results against the performance
measures up to the last day of the calendar quarter ending on or immediately
prior to such date, but prorated based on (i) the total number of full and
partial months of the Performance Period which have elapsed between (1) the
first day of the Performance Period, and (2) the date of the termination of
employment (not to exceed 36), divided by (ii) 36, and (c) such value of the
Award shall be paid to the Participant in cash within five days after the date
of such termination of employment. The Committee may not amend or delete this
section of this Supplement in a manner that is detrimental to a Participant,
without the Participant’s written consent.

 

Certain Corporate Transactions

 

To the extent permitted by Section 162(m) of the Code, in the event of any
change in the corporate capitalization of the Company, such as by reason of any
stock split, or a material corporate transaction, such as any merger of the
Company into another corporation, any consolidation of the Company and one or
more corporations into another corporation, any separation of the Company
(including a spin-off or other distribution of stock or property by the
Company), any reorganization of the Company (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), or any
partial or complete liquidation by the Company, other than a normal cash
dividend, the Committee shall  make an equitable adjustment in the calculation
or terms of the Performance Matrix and TSR Adjustment Matrix under a PSU Award.
Any such determination by the Committee under this paragraph shall be final,
binding and conclusive.

 

In the event of the sale, disposition, restructuring, discontinuance of
operations or other extraordinary corporate event in respect of a material
business during the Performance Period or any of the events discussed in the
preceding paragraph during a Performance Period, the Committee shall make an
equitable adjustment in the calculation of the Average Annual Adjusted Earnings
Per Share Growth Rate component or the Average Annual Adjusted Return on Equity
component in accordance with the Financial Adjustments section of this Guide.
Any such determination by the Committee under this paragraph shall be final,
binding and conclusive.

 

Administration

 

The PSU Award program is administered by the Committee. Any action taken or
decision made by the Company, the Board or the Committee or its delegates
arising out of or in connection with the construction, administration,
interpretation or effect of the Plan or this Supplement shall lie

 

6

--------------------------------------------------------------------------------


 

within its sole and absolute discretion, as the case may be, and shall be final,
conclusive and binding upon all Participants and all persons claiming under or
through such Participants. By accepting a PSU Award or other benefit under the
Plan, a Participant and each person claiming under or through the Participant
shall be conclusively deemed to have indicated acceptance and ratification of,
and consent to, any action taken or decision made under the Plan by the Company,
the Board or the Committee or its delegates.

 

Amendment

 

Generally, the Board may at any time amend, suspend or discontinue the Plan at
any time.  The Committee may at any time amend this Supplement or an Award
Certificate. Notwithstanding the foregoing, but subject to the provisions of
this Supplement, no such action by the Board or the Committee shall reduce the
amount payable under this Supplement or an Award Certificate in a material
manner without a Participant’s consent. For this purpose, a change in the amount
payable that occurs solely by reason of a change in the date or form of payment
shall in no case be treated as a reduction prohibited by this paragraph. This
paragraph shall be construed and applied so as to permit the Committee to amend
this Supplement and an Award Certificate at any time in any manner reasonably
necessary or appropriate in order to comply with the requirements of
Section 409A of the Code, including amendments regarding the timing and form of
payments under a PSU Award.

 

Definitions

 

“Adjusted Earnings Per Share” means, for any given year, the diluted earnings
(or loss) per share of the Company for such year, as determined by the Company
in accordance with generally accepted accounting principles for inclusion in the
Company’s annual audited financial statements adjusted for Financial
Adjustments.

 

“Adjusted Net Income” means, for any given year, the after-tax adjusted net
income (or loss) attributable to Ameriprise Financial, for such year, as
determined by the Company in accordance with generally accepted accounting
principles adjusted for Financial Adjustments.

 

“Ameriprise TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of a share of common stock in
the Company due to stock appreciation and dividends, assuming dividends are
reinvested, during the Performance Period.  For this purpose, the “Beginning
Stock Price” shall mean the average closing sales prices of the Company’s common
stock on the New York Stock Exchange Composite Transaction Tape for the trading
days in the month of December immediately preceding the beginning of the
Performance Period; and, the “Ending Stock Price” shall mean the average closing
sales prices of the Company’s common stock on the New York Stock Exchange
Composite Transaction Tape for the trading days in the month of
December immediately preceding the Expiration Date (or such other period as the
Committee may determine). Where “Y” is the number of fractional Shares resulting
from the deemed reinvestment of dividends paid during the Performance Period,
the Ameriprise TSR is calculated as follows:

 

(

Ending Stock Price x (1 + Y)

Beginning Stock Price

)

1/3

-1

 

7

--------------------------------------------------------------------------------


 

“Annual Adjusted Earnings Per Share” means, for any given year, the Adjusted
Earnings Per Share for such year.

 

“Annual Adjusted Return on Equity” means, for any given year, the Adjusted Net
Income for such year divided by the Average Annual Shareholders’ Equity for such
year.

 

“Average Annual Adjusted Earnings Per Share Growth Rate” means, for a
Performance Period, the sum of the one year, two year, and three year compound
annual growth rates for Adjusted Earnings Per Share for every year during the
Performance Period, divided by three.

 

“Average Annual Adjusted Return on Equity” means, for a Performance Period, the
sum of the Annual Adjusted Return on Equity for every year during the
Performance Period, divided by three.

 

“Average Annual Shareholders’ Equity” means, for any given year, the sum of the
total shareholders’ equity of the Company as of the first day of such year and
as of the end of each month during such period (each as determined by the
Company in accordance with generally accepted accounting principles but
excluding the effect of Statement of Financial Accounting Standards Codification
Nos. 320-10 and 815 (relating to mark-to-market treatment of certain investments
and accounting for derivatives, respectively, and appropriated retained earnings
of consolidated investment entities and non-controlling interests investments in
subsidiaries), divided by 13.

 

“Award Certificate” means the certificate delivered by the Company to a
Participant containing the terms of the Participant’s PSU award.

 

“Award Date” means the award date set forth in the applicable Award Certificate.

 

“Award Value (at Target)” means the total target award value set forth in the
applicable Award Certificate.

 

“Earnings Per Share Growth Rate Payout Percentage” means the payout percentage
determined under the Performance Matrix given the Average Annual Adjusted
Earnings Per Share Growth Rate for the Performance Period.

 

“Equity Market Collar” means the limitations on the potential upside or downside
financial impacts associated with equity market returns that fall outside the
bounds of the pre-established range determined by the Committee.  The
pre-established range applicable to these PSU Awards is 4% above and 4% below
the assumed market return in the Company’s long range plan.

 

“Expiration Date” means the last day of a Performance Period.

 

“Number of Performance Share Units Awarded (at Target)” means the number of
performance share units set forth in the applicable Award Certificate.

 

“Overall Payout Percentage” means the Performance Matrix Payout Percentage
increased or decreased by the TSR Adjustment Factor.  In no instance shall the
Overall Payout Percentage exceed 200%.

 

8

--------------------------------------------------------------------------------


 

“Participant” means an employee who is granted a PSU Award.

 

“Performance Matrix” means the Performance Matrix set forth in the applicable
Award Certificate.

 

“Performance Matrix Payout Percentage” means the payout percentage determined
under the Performance Matrix based on the weighted Average Annual Adjusted
Earnings Per Share Growth Rate and the weighted Average Annual Adjusted Return
on Equity for the Performance Period.

 

“Performance Period” means the period set forth in the applicable Award
Certificate, and is normally a three-year period commencing with the start of
the fiscal year in which the Award Date occurs.

 

“PSU Payout” means the number of Performance Share Units payable pursuant to the
terms of a PSU Award.

 

“Relative Total Shareholder Return” means the comparison of the Ameriprise TSR
to the S&P Financial TSR.

 

“Return on Equity Payout Percentage” means the payout percentage determined
under the Performance Matrix given the Average Annual Adjusted Return on Equity
for the Performance Period.

 

“S&P Financial TSR” means the compound annual growth rate, expressed as a
percentage with one decimal point, in the value of the S&P Financial Index
during the Performance Period (or such other index as may be selected by the
Committee and set forth in the applicable Award Certificate). The S&P Financial
TSR is calculated in a manner consistent with the calculation of Ameriprise TSR,
from information publicly reported by Standard & Poors Company (or the entity
that publishes such other index, as the case may be).

 

“TSR Adjustment Factor” means the adjustment percentage determined under the TSR
Adjustment Matrix given the Relative Total Shareholder Return for the
Performance Period.

 

“TSR Adjustment Matrix” means the TSR Adjustment Matrix set forth in the
applicable Award Certificate.

 

Financial Adjustments

 

[To be specified by the Committee.]

 

Miscellaneous Provisions

 

No Assignment

 

A Participant shall have no right to assign any interest he or she might have in
all or any part of a PSU Award which has been granted to him or her, and any
attempt to do so shall be null and void and shall have no force or effect
whatsoever.

 

9

--------------------------------------------------------------------------------


 

No Right to Continued Employment

 

Nothing contained in the Plan or in this Supplement shall confer upon an
employee any right to continue in the employ or other service of the Company or
constitute any contract (of employment or otherwise) or limit in any way the
right of the Company to change the employee’s compensation or other benefits or
to terminate the employee’s employment with or without cause.

 

No Right to Awards

 

A Participant’s status as an employee shall not be construed as a commitment
that any one or more PSU Awards shall be made to the Participant or to employees
generally. A Participant’s status as a participant shall not entitle him or her
to any additional award.

 

The information in this Supplement does not imply there will be a PSU Award
program in the future, nor what the participation, selection and award
guidelines would be. The Company reserves the right to amend, change or
terminate all or part of the PSU Award program in accordance with applicable
plans, agreements and regulations.

 

Compliance with Section 409A

 

Notwithstanding any other provision of this Supplement to the contrary, to the
extent that a PSU Award constitutes a nonqualified deferred compensation plan to
which Section 409A of the Code applies, payments under such PSU Award shall be
made at a time and in a manner that satisfies the requirements of Section 409A
of the Code and guidance of general applicability issued thereunder, including
the provisions of Section 409A(a)(2)(B) of the Code to the extent distributions
to any employee are required to be delayed six months. It is intended that this
PSU Award comply with the requirements of Section 409A so as to prevent the
inclusion in gross income of any benefits accrued thereunder in a taxable year
prior to the taxable year or years in which such amount would otherwise be
actually distributed or made available to the Participant.  This PSU Award shall
be administered and interpreted in a manner that is consistent with such
intention and the Company’s Policy Regarding Section 409A Compliance.

 

If any payment that would otherwise be made under a PSU Award is required to be
delayed by reason of this section, such payment shall be made at the earliest
date permitted by Section 409A of the Code. The amount of any delayed payment
shall be the amount that would have been paid prior to the delay and shall be
paid without interest.

 

Tax Implications

 

The following is a summary description of the United States federal income tax
consequences generally arising with respect to grants of PSU Awards. There may
also be state and local taxes applicable to these awards. This summary is not
intended to be a complete description of all possible tax consequences of PSU
Awards and Participants should be aware that different tax treatments may apply
outside of the United States depending upon their country of residence or
citizenship.

 

10

--------------------------------------------------------------------------------


 

Generally, a Participant will not have income at the time the Committee grants a
PSU Award. Under current tax laws, a Participant generally will have income at
the time that the Company pays cash, Ameriprise Shares, other Company securities
or property to the Participant under such PSU Award, which will equal the amount
of cash and the fair market value of the Ameriprise Shares, securities, or
property received.

 

For other potential tax considerations, see “Tax Implications for Stock-Based
and Other LTIAs (U.S. Only)” in the Guide.

 

NO REPRESENTATION RESPECTING TAX TREATMENT OF ANY PSU AWARD HAS BEEN MADE TO ANY
PARTICIPANT. PARTICIPANTS ARE URGED TO CONSULT THEIR COUNSEL, ACCOUNTANTS, OR
OTHER TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF PSU AWARDS GRANTED TO THEM
IN RELATION TO THEIR OWN PARTICULAR TAX SITUATION.

 

Contact Information

 

Information Needed

 

Contact/E-mail/Web Address

 

Phone Number

 

Fax Number

PSU Award History Report

 

Detrimental Conduct provisions for Bands 50 and above

 

Other information requests (e.g., LTIA policy questions for HR, general LTIA
questions)

 

Ameriprise Corporate Compensation
e-mail: Ameriprise.LTIA,
Administration@ampf.com
website: Inside

 

(612) 678-2211
or
(612) 678-7128
or
(612) 671-4692

 

(612) 671-3948

 

11

--------------------------------------------------------------------------------
